          Case 2:20-cv-01206-APG-BNW Document 76 Filed 02/24/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                      Case No.: 2:20-cv-01206-APG-BNW

 4          Plaintiff                                     Order Granting State of California’s
                                                                  Motion to Dismiss
 5 v.
                                                                       [ECF No. 14]
 6 STATE OF CALIFORNIA, et al.,

 7          Defendants

 8         Defendant State of California filed a motion to dismiss the claims against it. ECF No. 14.

 9 Plaintiff Taha Abouramadan has not responded to the motion, and the deadline to do so has

10 passed despite my giving Abouramadan a significant extension of the original deadline. See ECF

11 No. 56. “The failure of an opposing party to file points and authorities in response to a[] motion

12 . . . constitutes a consent to the granting of the motion.” Local Rule 7-2(d). And, the motion is

13 supported by good cause.

14         I THEREFORE ORDER that defendant State of California’s motion to dismiss (ECF No.

15 14) is GRANTED. The claims asserted in this case against it are dismissed with prejudice.

16         DATED this 24th day of February, 2021.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
